Citation Nr: 0828049	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to degenerative disc 
disease of the lumbar spine.

2. Entitlement to a disability rating in excess of 20 percent 
for instability, residual of a left knee injury, status post 
medial and lateral meniscectomies, anterior cruciate ligament 
(ACL) strain.

3. Entitlement to a disability rating in excess of10 percent 
for osteoarthritis, left knee.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claims of 
entitlement to service connection for CAD (claimed as 
hardened arteries), entitlement to a rating in excess of 20 
percent for instability, residual of a left knee injury, 
status post medial and lateral meniscectomies, ACL strain, 
entitlement to a rating in excess of 10 percent for left knee 
osteoarthritis, and entitlement to a TDIU.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In January 2008, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The Board notes that new evidence in the form of Vocational 
and Rehabilitation Evaluation documents and psychiatric 
treatment records was received by VA after this appeal had 
been certified to the Board.  Where the agency of original 
jurisdiction receives additional pertinent evidence after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred to the Board, the agency of original jurisdiction 
must furnish the appellant and his or her representative, if 
any, a Supplemental Statement of the Case.  38 C.F.R. 
§§ 19.31(b), 19.37(a) (2007).  Furthermore, when the Board 
receives pertinent evidence that was not initially considered 
by the RO, generally the evidence must be referred to the RO 
for review.  See 38 C.F.R. § 20.1304(c) (2007).  An exception 
is made if this procedural right is waived by the veteran, or 
if the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without 
such referral.  Id.  Such a waiver must be in writing or, if 
a hearing on appeal is conducted, the waiver must be formally 
and clearly entered on the record orally at the time of the 
hearing.  Id.  Evidence is not pertinent if it does not 
relate to or have a bearing on the issue or issues on appeal.  
Id.

The Vocational and Rehabilitation Evaluation documents are 
pertinent to the veteran's TDIU claim.  However, in light of 
the favorable decision below with respect to that issue, 
referral of the evidence to the RO for consideration is 
unnecessary.  The psychiatric treatment records do not relate 
to the veteran's service connection claim for CAD, or to 
either of his claims of increased ratings for his left knee 
disabilities.  Therefore, this evidence is not pertinent to 
the issues on appeal, and the veteran is not be prejudiced by 
a decision on the merits of the case without referral of such 
evidence to the RO for further review and readjudication.


FINDINGS OF FACT

1. The veteran's CAD did not begin until many years after his 
period of service and is not etiologically related to his 
service-connected back condition.

2. The veteran's left knee instability more closely 
approximates moderate than severe recurrent subluxation or 
lateral instability.

3. The veteran's osteoarthritis more closely approximates 
limitation of flexion to 45 degrees than to 30 degrees.

4. The veteran is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent.


CONCLUSIONS OF LAW

1. CAD was not incurred or aggravated in service, and is not 
secondary to a service-connected condition.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.310 (2007).

2. The criteria for a disability rating in excess of 20 
percent for instability, residual of a left knee injury, 
status post medial and lateral meniscectomies, ACL strain, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2007).

3. The criteria for a disability rating in excess of 10 
percent for osteoarthritis, left knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2007).

4. The criteria for establishing entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2006 
and May 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, 
secondary service connection, an increased rating, a TDIU, an 
initial disability rating, and an effective date, as well as 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Both the April 2006 and May 2006 letters notified the veteran 
that he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disabilities and the effect that worsening had on the 
veteran's employment.  It also notified him that his 
disability ratings would be determined by applying relevant 
diagnostic codes, and provided examples of the types of 
medical and lay evidence that he was to submit or ask VA to 
obtain that were relevant to establishing entitlement to 
increased compensation.

With respect to the second element of Vazquez-Flores, the 
Board notes that the veteran's left knee osteoarthritis is 
currently rated according to the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2007), which provides for the 
assignment of ratings based on measurements of knee flexion.  
The Board furthermore notes that the veteran was not provided 
notice of the specific measurement needed to substantiate his 
increased rating claim.  However, at his January 2008 Board 
hearing, the veteran and his representative discussed range 
of motion tests on the veteran's knee, and indicated actual 
knowledge that such range of motion tests were relevant to 
establishing a rating for his knee disability.  Furthermore, 
the veteran submitted private physical therapy notes dated 
from January 2006 to March 2006 that contained several range 
of motion measurements of the knee, and an April 2006 VA 
examination and VA medical treatment records contain the type 
range of motion measurements needed to establish a disability 
rating.  In light of the veteran's and his representative's 
actual general knowledge of the relevant range of motion 
measurements required to establish an increased rating for 
the veteran's disability, as well as the numerous range of 
motion test results of record during the appeals period 
submitted both by the veteran and VA, the Board finds that 
the veteran was not prejudiced by any inadequate notice with 
respect to the second element of Vazquez-Flores, and that 
there is no reason to believe a different result would have 
been obtained had the error not occurred.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, Social Security Administration 
records, private post-service medical treatment records, a VA 
examination, VA medical treatment records, the veteran's 
testimony at his January 2008 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for CAD, including as secondary to degenerative disc disease 
of the lumbar spine.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, for certain chronic diseases, such as 
cardiovascular-renal disease, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for cardiovascular-renal 
disease is one year.  38 C.F.R. § 3.307, 3.309(a).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In the instant case, service medical records do not reflect 
complaints of or treatment for CAD, or any other cardiac or 
cardiovascular problems.  On July 1967 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the heart and vascular system, and no 
CAD was noted.  In his July 1967 Report of Medical History, 
the veteran indicated that he did not have and had never had 
shortness of breath, pain or pressure in chest, high or low 
blood pressure, or palpitation or pounding heart.

Post-service medical records reflect diagnoses of CAD.  VA 
medical treatment records dated in May 2001 indicate a 
diagnosis of CAD, status post percutaneous transluminal 
coronary angioplasty, 1998.  The post-service medical record 
does not reflect a diagnosis of CAD prior to 1998.

In his April 2006 claim, the veteran indicated that 
immobility, caused by his lumbar spine disease, caused his 
CAD.

At his January 2008 Board hearing, the veteran testified that 
no doctor had ever stated to him that his heart condition was 
due to his back.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for CAD, including as secondary to degenerative 
disc disease of the lumbar spine.  First, the medical 
evidence reflects that CAD was not incurred until many years 
after the veteran's period of service, and the veteran has 
not argued that CAD was incurred in service or shortly 
thereafter.  Second, there is no competent medical evidence 
of record relating the veteran's back condition to his CAD in 
any way.  The Board recognizes the veteran's assertions, but 
notes that he is not competent to provide opinions that 
require medical knowledge.

The Board also acknowledges that there has not been a VA 
examination to determine the etiology of the veteran's CAD.  
However, there is no medical evidence indicating that CAD may 
be associated with the veteran's period of service or his 
degenerative disc disease of the lumbar spine.  Thus, a 
remand for a medical etiology examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4);  see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, service connection is not warranted for CAD, 
including as secondary to degenerative disc disease of the 
lumbar spine.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.

III. Increased Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for instability, residual of a left 
knee injury, status post medial and lateral meniscectomies, 
ACL strain, and a disability rating in excess of 10 percent 
for osteoarthritis of the left knee.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's instability, residual of a left knee injury, 
status post medial and lateral meniscectomies, ACL strain, is 
rated under Diagnostic Code (DC 5257).  The veteran's 
osteoarthritis of the left knee is rated under hyphenated DC 
5010-5260.  See 38 C.F.R. §§ 4.20, 4.27.

Under DC 5257 for other impairment of the knee, the following 
evaluations are assignable: slight recurrent subluxation or 
lateral instability, 10 percent; moderate recurrent 
subluxation or lateral instability, 20 percent; and severe 
recurrent subluxation or lateral instability, 30 percent.  
38 C.F.R. § 4.71a, DC 5257.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Separate ratings may be granted based on limitation of 
flexion under DC 5260 and limitation of extension under DC 
5261 of the same knee joint.  See VAOPGCPREC 09-04.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, December 2005 VA orthopedic consult 
notes indicate that the veteran complained of left knee pain 
and instability, and that films from March 2005 showed mild 
osteoarthritis.  On examination, the veteran was noted to 
ambulate with a cane in the left hand and with a left knee 
ACL brace.  He was also noted to have significant quadrecep 
atrophy, to have range of motion of 0 to 125 degrees, to have 
no patellofemoral crepitus, to have moderate TTM medial joint 
line, to have negative Lachman's, and to have anterior 
translation with anterior drawer left compared to right.  The 
examiner also noted that he could not get pivot shift, that 
there was lower back pain on straight leg raise, and that 
knee films showed mild osteoarthritis.  The veteran was 
diagnosed as having chronic left knee pain, possible chronic 
ACL injury, with definite quadrecep atrophy and subjective 
instability which would benefit from physical therapy.

Private physical therapy notes dated from January 2006 to 
March 2006 indicate average range of motion tests of the left 
knee to be from 0 to 129 degrees, 0 to 124 degrees, 0 to 114 
degrees, and 0 to120 degrees.  Strength tests revealed knee 
extension from 4+/5 to 4-/5, and flexion from 4/5 to 4-/5.  
Treatment with interferential current and cryo pack were also 
noted.

The veteran was afforded a VA examination in April 2006.  At 
the time the veteran complained that he had pain every other 
day, and that his left knee swelled, locked, pulled, popped 
and grinded.  It was noted that he wore a brace and used a 
cane, that he had activity restriction and was unable to bend 
or stoop, and that he had no flares.  On examination of the 
knee, the veteran had 2+ deep tendon reflexes at the knees, 
left lower extremity atrophy of 1 centimeter less 
circumference than that of the right calf, decreased 
sensation on the medial distal half of the left thigh, and 
5/5 motor strength with flexion and extension.  Range of 
motion tests revealed extension to 0 degrees and flexion to 
110 degrees with no pain, but with significant crepitus and 
tendon popping on range of motion testing, and no DeLuca 
criteria.  

August 2006 VA medical treatment notes indicate that 
examination of the left knee revealed 5/5 motor strength with 
flexion and extension, with extension to about 5 degrees and 
flexion to about 100 degrees with pain on extremes of both.  
There was no significant crepitus, some tendon popping on 
range of motion testing, no instability, no DeLuca criteria, 
no warmth, some decreased sensation of the left leg, and some 
atrophy noted, although this was noted to be likely secondary 
to his back and not his knee.  It was noted that there was no 
pain on range of motion or flare-ups of any joints except as 
stated, and that all joints had no additional limitation by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.

After reviewing the record, the Board finds that the 
veteran's left knee instability does not more closely 
approximate the criteria for a 30 percent disability rating 
under DC 5257 than those for a 20 percent disability rating, 
and that the veteran's osteoarthritis of the left knee does 
not more closely approximate the criteria for a 20 percent 
disability rating under DC 5260 than those for a 10 percent 
disability rating.

First, the record does not reflect that the veteran's left 
knee instability approximates severe recurrent subluxation or 
lateral instability.  Although subjective instability has 
been noted in medical examination reports, there has been no 
instability noted on objective medical examination, the 
veteran was noted to have had negative Lachman's in December 
2005, and to have had no left knee instability in August 
2006.  In short, the record does not reflect a knee 
disability more closely approximating severe lateral 
instability or recurrent subluxation than moderate lateral 
instability or recurrent subluxation.

Second, the record does not reflect that the symptoms of the 
veteran's osteoarthritis more closely approximate limitation 
of flexion to 30 degrees than limitation of flexion to 45 
degrees.  The most to which the veteran's left knee flexion 
has ever been noted to be limited has been has been 100 
degrees, with pain on the extreme, and no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Even considering any additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or any other such factor not contemplated in 
the relevant rating criteria, the medical evidence does not 
reflect that the veteran's osteoarthritis more closely 
approximates limitation to 30 degrees of flexion than 
limitation to 45 degrees of flexion.  

The Board furthermore finds that although it is possible for 
the veteran to have disability ratings under both DC 5260 and 
DC 5261, the veteran is not entitled to a separate 
compensable disability rating for limitation of extension 
under DC 5261.  The veteran's knee extension has consistently 
been noted to be to 0 degrees, except on August 2006 VA 
medical treatment note, where extension was to about 5 
degrees and with pain on the extreme, and no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Thus, even considering any 
additional functional loss due to pain, weakness, excess 
fatigability, incoordination, or any other such factors not 
contemplated in the relevant rating criteria, the veteran's 
left knee extension more closely approximates limitation to 5 
degrees than limitation to 10 degrees.  Therefore, a separate 
compensable disability rating is not warranted under DC 5261 
for limitation of left knee extension.  

Accordingly, neither a disability rating in excess of 20 
percent for instability, residual of a left knee injury, 
status post medial and lateral meniscectomies, ACL strain, 
nor a disability rating in excess of 10 percent for 
osteoarthritis, left knee, is warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.


IV. TDIU

Finally, the veteran argues that he is entitled to a TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of determining one 60 
percent disability, disabilities resulting from a common 
etiology or a single accident are considered as one 
disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

In the instant case, the veteran's combined disability 
evaluation for compensation is 60 percent.  The veteran is 
currently service-connected for instability, residual of a 
left knee injury, status post medial and lateral 
meniscectomies, ACL strain, which is rated 20 percent 
disabling.  In a May 2000 rating decision, the RO awarded 
entitlement to service connection for left knee 
osteoarthritis as secondary to his service connected 
disability of left knee injury, for which he currently 
receives a 10 percent rating.  In an August 2001 rating 
decision, the veteran was awarded service connection for 
degenerative disc disease of the lumbar spine with limitation 
of motion, as secondary to his service-connected knee injury, 
which is currently rated 40 percent disabling.  Thus, all of 
the veteran's service-connected disabilities result from a 
common etiology or a single accident, and are therefore 
considered as one disability for the purpose of determining 
whether the veteran has a 60 percent disability under 38 
C.F.R. § 4.16(a).

The veteran submitted documents from a Vocational and 
Rehabilitation Evaluation dated in August 2003.  The examiner 
at the time opined that based on the veteran's evaluation, 
the veteran's prognosis for successful vocational 
rehabilitation to some kind of lighter alternative work or 
job was quite poor, which meant that most likely he would 
remain unable to work and vocationally disabled because of 
his injuries and ongoing problems and limitations.  The 
examiner moreover opined that when the veteran's physical 
limitations were considered in light of his low educational 
functional level, it was highly unlikely that he would ever 
be able to find or sustain employment, and that based on his 
advancing age, work history, lack of transferable job skills, 
marginal to low educational functional abilities, and 
significant physical restrictions, he was a not a reasonable 
vocational rehabilitation candidate. 

The veteran was afforded a VA examination of the low back and 
left knee in April 2006.  At that time, the VA examiner 
diagnosed the veteran as having intervertebral disk syndrome 
and left knee osteoarthritis, and opined that, at this point, 
it would be unlikely that the veteran would be able to obtain 
and maintain gainful employment given the amount of pain he 
had with physiologic objective findings on simple range of 
motion testing.

The veteran also submitted a letter from his former employer, 
dated in April 2006, which indicates that based on the 
medical information contained in his file, the veteran was 
considered totally disabled from performing any occupation 
for which he was qualified by reasons of training, education, 
or experience.

After reviewing the record, resolving doubt in favor of the 
veteran, the Board finds that a TDIU is warranted in the 
instant case.  Based on the veteran's April 2006 letter from 
his employer, his August 2003 Vocational and Rehabilitation 
Evaluation, and his April 2006 VA examination, the Board 
finds that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities related to his left knee injury.

The Board recognizes that neither the August 2003 Vocational 
and Rehabilitation Evaluation nor the April 2006 letter from 
the veteran's employer indicates exactly which medical 
conditions render the veteran totally disabled from 
performing any occupation for which he is qualified, although 
the August 2003 Vocational and Rehabilitation Evaluation 
indicates that it was his "physical limitations."  However, 
both documents indicate that the veteran is not qualified to 
follow a substantially gainful occupation that does not 
demand significant physical work or activity.  Moreover, the 
April 2006 VA examiner specifically opined that it would be 
unlikely that the veteran would be able to obtain and 
maintain gainful employment given the amount of pain he had 
with physiologic objective findings on simple range of motion 
testing, based solely on his service-connected back and knee 
disabilities.

In light of this evidence, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability-those 
resulting from his service-connected left knee injury-
ratable at 60 percent.  Accordingly, entitlement to a TDIU is 
warranted.


ORDER

1. Entitlement to service connection for CAD, to include as 
secondary to degenerative disc disease of the lumbar spine, 
is denied.

2. Entitlement to a disability rating in excess of 20 percent 
for instability, residual of a left knee injury, status post 
medial and lateral meniscectomies, ACL strain, is denied.

3. Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis, left knee, is denied.

4. Entitlement to a TDIU is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


